satisfied this standard, the court grants the defendant’s motion for summary judgment on the

plaintiff’s constructive discharge claim.




                                       IV. CONCLUSION

       For the foregoing reasons, the court grants in part and denies in part the defendant’s

motion for summary judgment, and grants in part and denies in part the plaintiff’s cross-motion

for summary judgment. An Order consistent with this Memorandum Opinion is separately and

contemporaneously issued this 14th day of September, 2009.



                                                              RICARDO M. URBINA
                                                             United States District Judge




                                                26